Appeal from a judgment of the Erie County Court (Michael F. Pietruszka, J.), rendered February 28, 2005. The judgment *1221convicted defendant, upon his plea of guilty, of criminal contempt in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal contempt in the first degree (Penal Law § 215.51 [c]). Defendant failed to preserve for our review his contention that County Court erred in sentencing him as a second felony offender without first determining whether he waived his right to controvert any allegation in the predicate felony statement (see People v Bonilla, 298 AD2d 871 [2002], lv denied 99 NY2d 555 [2002], 100 NY2d 536 [2003]). In any event, the record establishes that the court substantially complied with the requirements of CPL 400.21 (see Bonilla, 298 AD2d 871 [2002]), and defendant waived strict compliance with the statute by acknowledging his prior conviction and failing to object to the court’s finding with respect to that conviction (see People v Surdis, 23 AD3d 841, 844 [2005]). Present—Pigott, Jr., P.J., Scudder, Kehoe, Green and Hayes, JJ.